Opinion issued June 3, 2010.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00874-CV
———————————
COUNTRYWIDE
FIELD SERVICES CORPORATION, Appellant
V.
JJ REAL ESTATE SERVICES, L.P. D/B/A
TOTAL MORTGAGE SERVICES, Appellee

 

 
On Appeal from the 55th District Court
Harris County, Texas
Trial Court Case No. 2008-73756  
 

 

MEMORANDUM OPINION
          Appellant,
Countrywide Field
Services Corporation, has filed a
motion to dismiss the appeal.  More than
10 days has elapsed since appellant filed the motion.  See
Tex. R. App. P. 10.3 (providing
court should not hear or determine motion until 10 days after motion filed
except in circumstances not present here).  No opinion has issued.  Accordingly, we grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).
          We
overrule all other pending motions in this appeal as moot.  We direct the Clerk to issue mandate within
10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.